Citation Nr: 0407081	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
parasomnia, based on an initial grant of service connection. 

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, based on an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO granted service 
connection for parasomnia and assigned a 10 percent 
disability evaluation and granted service connection for 
right ear hearing loss and assigned a 10 percent disability 
evaluation.  Those evaluations became effective March 23, 
2001.  The RO denied service connection for left ear hearing 
loss.  

The veteran disagreed with the denial of his claim for 
service connection for a left ear hearing loss.  The veteran 
also disagreed with the initial disability evaluations 
assigned for the parasomnia and right ear hearing loss.  

During the course of this appeal, in March 2003, the RO 
increased the rating for parasonmnia 30 percent, effective 
March 23, 2001.  In addition, the RO granted service 
connection for hearing loss in the left ear.  Because the 
veteran has disagreed with the initial ratings assigned for 
these disabilities, the Board has recharacterized the issues 
as they appear on the cover of this decision.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Inasmuch as the 
veteran is presumed to seek the maximum available benefit for 
a disability, and higher evaluations are available for the 
veteran's disorders, his claim for a higher evaluation 
remains viable on appeal.  Id., AB v. Brown, 6 Vet. App. 35, 
38 (1993).   
 
In July 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

At the July 2003 hearing, the veteran testified that his 
hearing has decreased since his last VA audiological 
examination-which was conducted in February 2003.  
Specifically, the veteran testified that he can hear noises, 
but cannot distinguish sounds and that he often has to read 
lips.  Thus, the Board is of the view that another VA 
examination is warranted to determine the severity of the 
veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997)

In December 2002 and June 2003, VA sent the veteran letters 
asking him to submit additional evidence to support his 
claims. The veteran was informed that he should submit the 
evidence, essentially, within 30 days of the letters, 
respectively, and if the evidence is not received within that 
time, his claims would be decided based on the evidence of 
record.  

The Board notes that this is an initial rating case.  As the 
veteran has disagreed with the initial ratings assigned to 
his parasomnia and bilateral hearing loss, consideration 
should be given to "staged ratings" since service connection 
was made effective (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007-7010 (Fed.Cir.). Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
Fed. Cir. 2003) (reviewing related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to response to a VCAA 
notice.  

Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with Paralized Veterans of 
America v. Secretary of Veterans Affair.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  In so 
doing, the RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim(s).  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  The veteran should be afforded a VA 
audiological evaluation to determine the 
current level of severity of his service-
connected bilateral hearing loss.  A copy 
of the claims folder should be made 
available to the examiner.  The examiner 
should indicate that such a review was 
conducted.  All indicated tests or 
studies should be accomplished and all 
findings reported in detail.   

3.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims for an 
increased ratings for parsomnia and 
bilateral hearing loss, with 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).  

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



